Case: 18-50433     Document: 00515588483          Page: 1   Date Filed: 10/02/2020




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 2, 2020
                                   No. 18-50433
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Xavier Grogan,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:17-CR-256


   Before Smith, Clement, and Oldham, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
         Xavier Grogan was arrested in Midland, Texas, with eleven grams of
   methamphetamine and an empty pocket where a recently sold .22 caliber
   revolver had been. Grogan—at 20 years old already well-acquainted with the
   courts—pleaded guilty to aiding and abetting possession with intent to
   distribute methamphetamine and unlawful possession of a firearm. The
   district court sentenced Grogan to imprisonment and supervised release
   within sentencing guidelines.
Case: 18-50433      Document: 00515588483           Page: 2   Date Filed: 10/02/2020




                                     No. 18-50433


          Grogan challenges three supervision conditions the district court
   imposed for the duration of his supervised release. He says the district court
   improperly expanded those conditions because the court’s written judgment
   contains language the court did not pronounce at the sentencing hearing. The
   Government counters that there is no conflict: the written judgment merely
   set out in full the conditions that the court adopted at the hearing.
          We delayed hearing this appeal pending en banc consideration of
   United States v. Diggles, 957 F.3d 551 (5th Cir. 2020) (en banc). We said there
   that a “sentencing court pronounces supervision conditions when it orally
   adopts a document recommending those conditions.” Diggles, 957 F.3d at
   563. So the only issue here is whether the court’s oral pronouncement of
   truncated versions was such an adoption. We conclude that it was, and we
   AFFIRM.
                                          I.
          The district court entered Grogan’s guilty plea in early 2018 and
   scheduled sentencing for a few months later. Six weeks before the sentencing
   hearing, the probation office gave the parties the Presentence Investigation
   Report (PSR). Among the many findings and recommendations in the PSR
   were three recommended conditions of supervised release:
          The defendant shall participate in a substance abuse treatment
          program and follow the rules and regulations of that program.
          The program may include testing and examination during and
          after program completion to determine if the defendant has
          reverted to the use of drugs. The probation officer shall
          supervise the participation in the program (provider, location,
          modality, duration, intensity, etc.). During treatment, the
          defendant shall abstain from the use of alcohol and any and all
          intoxicants. The defendant shall pay the costs of such
          treatment if financially able.




                                          2
Case: 18-50433     Document: 00515588483           Page: 3   Date Filed: 10/02/2020




                                    No. 18-50433


          The defendant shall submit his or her person, property, house,
          residence, vehicle, papers, computers (as defined in 18 U.S.C.
          § 1030(e)(1)), other electronic communications or data storage
          devices or media, or office, to a search conducted by a United
          States probation officer. Failure to submit to a search may be
          grounds for revocation of release. The defendant shall warn
          any other occupants that the premises may be subject to
          searches pursuant to this condition. The probation officer may
          conduct a search under this condition only when reasonable
          suspicion exists that the defendant has violated a condition of
          supervision and that the areas to be searched contain evidence
          of this violation. Any search shall be conducted at a reasonable
          time and in a reasonable manner.
          The defendant shall provide the probation officer with access
          to any requested financial information and authorize the
          release of any financial information. The probation officer may
          share financial information with the U.S. Attorney’s Office.
          To begin the sentencing hearing, the district court asked Grogan’s
   attorney if he had received a copy of the PSR. He had. Grogan and his
   attorney confirmed they had reviewed it together “multiple times.” Grogan
   did not object to any portion of the PSR, asking instead for only for “a small
   variance and downward departure” in his prison term. The court adopted
   the PSR in full, imposed incarceration and supervised release, and then
   imposed supervision conditions. In addition to the required conditions not at
   issue here, the court imposed the following discretionary conditions:
          Additionally, the defendant shall participate in a substance
          abuse treatment program and follow the rules and regulations
          of that program;
          Shall submit to the search condition of the district; [and]
          The defendant shall also provide the probation officer with
          access to any requested financial information and authorize the
          release of any financial information.




                                          3
Case: 18-50433      Document: 00515588483          Page: 4   Date Filed: 10/02/2020




                                    No. 18-50433


          Days later, the court entered its written judgment including the three
   conditions from the PSR set out above, verbatim. Grogan timely appealed.
                                         II.
          A district court must orally pronounce a sentence. Diggles, 957 F.3d at
   556–57 (citing United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001)
   (per curiam)). That requirement flows from the defendant’s due process
   right to be present for sentencing. Id. at 557 (citing United States v. Gagnon,
   470 U.S. 522, 526 (1985) (per curiam)). “Including a sentence in the written
   judgment that the judge never mentioned when the defendant was in the
   courtroom is ‘tantamount to sentencing the defendant in absentia.’” Id.
   (quoting United States v. Weathers, 631 F.3d 560, 562 (D.C. Cir. 2011)); see
   Fed. R. Crim. P. 43(a)(3) (“the defendant must be present at
   sentencing”). So if the oral pronouncement and the written judgment
   diverge, the oral pronouncement controls. Diggles, 957 F.3d at 557 (citing
   United States v. Kindrick, 576 F.2d 675, 676–77, 677 n.1 (5th Cir. 1978)). In
   that event, “any burdensome . . . restrictions added in the written judgment
   must be removed.” United States v. Bigelow, 462 F.3d 378, 383 (5th Cir. 2006)
   (quoting United States v. Rosario, 386 F.3d 166, 168 (2d Cir. 2004)).
          But oral pronouncement does not mean that the sentencing court
   must recite the conditions word-for-word. Diggles, 957 F.3d at 562. The
   requirement is satisfied when the district court gives the defendant “notice
   of the sentence and an opportunity to object.” Id. at 560. One way to do that
   is to adopt “a written list of proposed conditions.” Id. Those conditions can
   come from the PSR, “the centerpiece of sentencing.” Id. (citing Fed. R.
   Crim. P. 32). Indeed, that practice works to the defendant’s benefit because
   it “affords earlier notice than when a defendant hears conditions for the first
   time when the judge announces them.” Id. at 561 (citing United States v.
   Lewis, 823 F.3d 1075, 1082 (7th Cir. 2016)). Likewise, the court can provide




                                          4
Case: 18-50433       Document: 00515588483             Page: 5     Date Filed: 10/02/2020




                                        No. 18-50433


   notice through “oral adoption of courtwide or judge-specific standing orders
   that list conditions.” Id. (citing United States v. Vega, 332 F.3d 849, 853 (5th
   Cir. 2003)). Either way, the defendant has “advance notice of possible
   conditions,” and “the in-court adoption of those conditions is when the
   defendant can object.” Id.
                                            III.
                                            A.
          We first establish our standard of review. When a defendant objects to
   a condition of supervised release for the first time on appeal, the standard of
   review depends on whether he had an opportunity to object before the district
   court. See Diggles, 957 F.3d at 559–60. If he had that chance but failed to do
   so, we review for plain error. Id. at 559; see Fed. R. Crim. P. 52(b). If he
   did not have the opportunity, we review for abuse of discretion. United States
   v. Rivas-Estrada, 906 F.3d 346, 348 (5th Cir. 2018); see Diggles, 957 F.3d at
   559.
          There is no doubt that Grogan had notice of the recommended
   conditions and an opportunity to object. First, there was the PSR, which set
   out the three conditions exactly as they appear in the judgment. Grogan had
   the PSR six weeks before sentencing, and he reviewed it with his attorney
   “multiple times.”
          Second, there was the district court’s standing order. 1 There too, the
   court listed all three of the conditions as they appear in the judgment, labeled
   “Substance Abuse Treatment,” “Search,” and “Financial Requirements


          1
             United States District Court for the Western District of Texas, Conditions of
   Supervision – Special Conditions, https://www.txwd.uscourts.gov/judges-information/
   standing-orders/ (select “District Standing Orders,” then “Conditions of Supervision -
   Special Conditions - Franklin Compliant.pdf”).




                                             5
Case: 18-50433      Document: 00515588483           Page: 6    Date Filed: 10/02/2020




                                     No. 18-50433


   and Restrictions.” The standing order gave Grogan advance notice of the
   possible conditions just like the PSR. See Diggles, 957 F.3d at 561.
          Third, there was the court’s review at the sentencing hearing itself.
   Recall that Grogan did not object to any portion of the PSR, including the
   recommended conditions. See id. at 560 (“When the defendant confirms
   review of the PSR and sentencing goes forward, a court’s oral adoption of
   PSR-recommended conditions gives the defendant an opportunity to
   object.”) (citing United States v. Bloch, 825 F.3d 862, 872 (7th Cir. 2016)).
          And there was still more. After imposing the conditions, the court
   paused to emphasize their importance: “Keep in mind, the supervised
   release part of your sentence is not a throwaway. . . . When you are released,
   you still have to do what the court tells you to do. It is important to remember
   that, because you’re going to be under the oversight of the court for some
   time.” Even so, Grogan did not lodge an objection that “would have alerted
   the district court of a possible need to make a more detailed recitation of the
   discretionary conditions and justify them.” Id. (citing Puckett v. United States,
   556 U.S. 129, 134 (2009)).
          Since Grogan forfeited his objection, we will review for plain error. See
id. Accordingly, Grogan must “show an obvious error that impacted his
   substantial rights and seriously affected the fairness, integrity, or reputation
   of judicial proceedings.” Id. at 559 (citing Puckett, 556 U.S. at 135).
                                          B.
          We find no error, plain or otherwise. Grogan argues that the written
   judgment imposes “a more burdensome requirement” than the oral




                                           6
Case: 18-50433       Document: 00515588483             Page: 7      Date Filed: 10/02/2020




                                        No. 18-50433


   pronouncement. United States v. Bigelow, 462 F.3d 378, 383 (5th Cir. 2006).2
   To make this point, he offers a straightforward comparison of the oral
   pronouncement and the written judgment. To be sure, the district court did
   not recite verbatim the full text of the conditions later set out in the judgment.
   But we have not required sentencing courts to do so when their oral
   pronouncements amount to an adoption of previously provided conditions.
          In Diggles, the district court announced the conditions of release by
   directing the parties to the pages of the PSR with the recommended
   conditions, and then expressly adopting them. 957 F.3d at 555 (“Those are
   no longer just a recommendation; those are the conditions and special
   instructions that I have adopted.”). This court noted a few reasons why that
   type of adoption-by-reference is not only permitted but may work to a
   defendant’s benefit.
          For one, early access means more opportunity to object. Grogan could
   have objected before the hearing, when the court asked if he had any
   objections to the PSR, when the court adopted the PSR, or when the court
   pronounced the supervisory conditions. See id. at 561 & n.7. More, “word-
   for-word recitation” of the lengthy conditions can make for “a ‘robotic
   delivery’ that has all the impact of the laundry list of warnings read during
   pharmaceutical ads.” Id. at 562 (quoting United States v. Cabello, 916 F.3d
543, 544–45 (5th Cir. 2019) (Higginbotham, J., concurring)). Untethered
   from formulaic recitation, the court instead emphasized to Grogan the
   importance of his compliance with the full extent of his sentence, including
   the supervisory conditions.




          2
            Neither party elected to submit a letter addressing Diggles pursuant to Federal
   Rule of Appellate Procedure 28(j).




                                              7
Case: 18-50433     Document: 00515588483           Page: 8   Date Filed: 10/02/2020




                                    No. 18-50433


          So although the court did not recite the conditions in full, its
   shorthand reference was adoption all the same. The court recited the first
   sentences of the substance abuse and financial disclosure conditions and
   announced that Grogan would be bound by “the search condition of the
   district.” Not only were those the only three recommended conditions in the
   PSR, but they also corresponded to conditions in the court’s standing order.
   See note 1, above. The court could have adopted the conditions by
   referencing a page or paragraph number of the PSR or standing order. See
   Diggles, 957 F.3d at 555, 560–61. Since the court could have adopted the
   conditions by saying less than it did, we see no principled reason why it did
   not do so by saying more—at least where there is no ambiguity.
                                        IV.
          In short, after giving Grogan notice of the proposed conditions in both
   the PSR and the standing order, it was clear that the district court adopted
   the full terms of those conditions orally at the sentencing hearing. Because
   there is no disparity between the oral pronouncement and the written
   judgment, we find no error. The judgment is AFFIRMED.




                                         8